Case 4:18-cv-00338-RM Document 14-6 Filed 11/26/18 Page 1 of 16




  Exhibit A, Attachment 4

Program Statement 7320.01,
    Home Confinement
        Case 4:18-cv-00338-RM Document 14-6 Filed 11/26/18 Page 2 of 16




        U.S. Department of Justice
        Federal Bureau of Prisons


CHANGE         NOTICE
OPI:          RSD/RSB
NUMBER:       7320.01, CN-2
DATE:         December 15, 2017


Home Confinement



Approved: Mark S. Inch
Director, Federal Bureau of Prisons


This Change Notice (CN) implements the following change to Program Statement 7320.01,
Home Confinement, dated September 6, 1995. The single change is marked with a highlight
and inserted into the policy.

6. ELIGIBILITY FOR HOME CONFINEMENT. All inmates referred to
community corrections are eligible to be considered for home
confinement placement.

While the Bureau also provides Community Corrections Center
(CCC) services for persons as a condition of probation, parole,
or supervised release, only in the most extraordinary
circumstances will the Bureau assume responsibility for such
persons on home confinement.

The Community Corrections Manager (CCM) shall ensure that each
appropriate inmate is placed on home confinement as soon as
otherwise eligible.   The CCM shall can consult with the
Community Corrections Regional Administrator (CCRA), or
designee, prior to placing on home confinement any inmate for
whom any of the following factors apply:
        Case 4:18-cv-00338-RM Document 14-6 Filed 11/26/18 Page 3 of 16




        U.S. Department of Justice
        Federal Bureau of Prisons


CHANGE         NOTICE
OPI:          RSD/RSB
NUMBER:       7320.01, CN-1
DATE:         August 1, 2016


Home Confinement

          /s/
Approved: Thomas R. Kane
          Acting Director, Federal Bureau of Prisons

This Change Notice (CN) implements a change to Program Statement 7320.01, Home
Confinement, dated September 6, 1995. This CN removes the requirement of subsistence
collection for any resident while on Home Confinement. The new language is highlighted.

The following language is removed from Section 8.c.(2) of the Program Statement:

(2) Subsistence Contributions. Providers shall collect 25% of
each employed resident's weekly gross income, rounded down to a
whole dollar amount. Home confinement residents who are not
employed, but have other means of financial support, shall
contribute an appropriate amount as determined by the provider
and approved by the CCM. Ordinarily, the amount should
approximate 25% of the resident's weekly income. Subsistence
contributions collected shall be used to defray program costs,
and the provider shall deduct the amount collected from the
amounts billed to the Bureau. In many cases, inmate subsistence
contributions will cover the entire cost of home confinement;
however, individual subsistence collections may not exceed the
weekly cumulative contract per diem rate (i.e., the daily rate x
7). Providers shall provide receipts to program participants for
all collections and shall maintain collection records for audit
purposes.

Section 8.c.(2) now reads:

(2) Subsistence Contributions. Home confinement residents are
not required to pay subsistence.
     Case 4:18-cv-00338-RM Document 14-6 Filed 11/26/18 Page 4 of 16

                                                 U.S. Department of Justice
                                                 Federal Bureau of Prisons




                                    OPI:   CCD
                                 NUMBER:   7320.01
                                   DATE:   September 6, 1995
                                SUBJECT:   Home Confinement




1. PURPOSE AND SCOPE. To establish policy and procedures for
referral and placement of pre-release inmates in Community
Corrections home confinement programs.

Title 18, Section 3624(c) of the United States Code allows
inmates sentenced under "old law" and "new law" statutes, to be
placed on home confinement for pre-release purposes:
     (c) Pre-release custody.--The Bureau of Prisons shall, to
     the extent practicable, assure that a prisoner serving a
     term of imprisonment spends a reasonable part, not to exceed
     six months, of the last 10 per centum of the term to be
     served under conditions that will afford the prisoner a
     reasonable opportunity to adjust to and prepare for his re-
     entry into the community. The authority provided by this
     subsection may be used to place a prisoner on home
     confinement. The United States Probation System shall, to
     the extent practicable, offer assistance to a prisoner
     during such pre-release custody.

Ordinarily, the length of placement ordinarily is limited to the
last 10 percent of the inmate's term to be served, or six months,
whichever is less. An exception is inmates with sentences of
more than 12 months but not more than 30 months who have
successfully completed the institutional phase of the Intensive
Confinement Centers (ICCs) program. Bureau authority for ICCs is
established by Title 18, U.S.C., Section 4046.
The Bureau does not have statutory authority to designate a home
confinement program for an inmate at the beginning of his or her
sentence. This is supported in Title 18, U.S.C., Section 3621,
which requires that the Bureau designate any available penal or
correctional facility as the place of a prisoner's imprisonment.

Home confinement is a time of testing and an opportunity for
inmates to assume increasing levels of personal responsibility
while providing sufficient restriction to promote community
safety and continue the sanction of the sentence.
       Case 4:18-cv-00338-RM Document 14-6 Filed 11/26/18 Page 5 of 16
                                                             P.S. 7320.01
                                                        September 6, 1995
                                                                   Page 2
Compliance with the conditions of home confinement may be
monitored by electronic monitoring equipment or by regular
telephone or in person contacts by supervision staff.
Supervision may be provided by staff from the U.S. Probation
Service, contract halfway house services, or other governmental
agencies.

2. PROGRAM OBJECTIVES.       The expected results of this program
are:

  a. Inmates who are eligible and approved will be placed on
home confinement programs.

  b. Inmates on home confinement programs will receive
appropriate supervision.

  c.   The public will be protected from any undue risk.
  d. Any inmate who violates a condition of home confinement
will be appropriately disciplined, depending on the nature of the
violation.

3.   DIRECTIVES REFERENCED
       P.S. 5100.05    Security Designation and Custody
                       Classification Manual (06/16/94)
       P.S. 7300.08    Community Corrections Manual (04/01/91)
       P.S. 7310.02    Community Corrections Center (CCC)
                       Utilization and Transfer Procedure (10/19/93)

4.   STANDARDS REFERENCED.     None.
5. DEFINITIONS. For the purposes of this Operations Memorandum,
the following definitions apply:

  a. Home Confinement. Any circumstance in which the inmate is
required to remain in the home during specified hours.

  b. Electronic Monitoring Equipment.    The telemetry technology
used to ensure that a program participant remains in a specified
location during the required hours:

     (1) Continuously Signalling Devices. A "transmitter" worn
by the inmate which emits a signal with a range of 100 to 200
feet.

     The signal is received by a receiver dialer unit installed
at the monitored location to notify the central computer when the
inmate comes within or goes out of range of the unit. The
central computer contains the inmate's schedule and, when
notified of a change in the inmate's status, compares the time
with the schedule to determine if the break in contact is
authorized. If not authorized, the computer sends an alert.
       Case 4:18-cv-00338-RM Document 14-6 Filed 11/26/18 Page 6 of 16
                                                             P.S. 7320.01
                                                        September 6, 1995
                                                                   Page 3
     (2) Programmed Contact Device. A computer which contacts
the inmate periodically to ensure that he or she is at the
monitored location and verifies that the person responding is the
monitored inmate.
     Verification may be accomplished in a variety of ways,
including, but not limited to, a device the inmate wears and
voice verification.

     (3) "Hybrid" Equipment. Equipment which combines the two
types of equipment described above but functions similarly to a
continuously signalling device.

     When the equipment notes the inmate has left the monitored
range at an unauthorized time, it functions similarly to a
programmed contact device by telephonically contacting the inmate
and verifying that the person responding is the monitored inmate.
If verification does not occur, notification of the violation is
made.

  c.   "Old Law" and "New Law" Sentences
     (1) "Old law" refers to the federal criminal code in effect
prior to the implementation of the Sentencing Reform Act of 1984
(Title II of the Comprehensive Crime Control Act of 1984).

     (2) "New law" is that Act (also known as the Sentencing
Guidelines) which applies to federal criminal offenses committed
on or after November 1, 1987.

6. ELIGIBILITY FOR HOME CONFINEMENT. All inmates referred to
community corrections are eligible to be considered for home
confinement placement.

While the Bureau also provides Community Corrections Center (CCC)
services for persons as a condition of probation, parole, or
supervised release, only in the most extraordinary circumstances
will the Bureau assume responsibility for such persons on home
confinement.
The Community Corrections Manager (CCM) shall ensure that each
appropriate inmate is placed on home confinement as soon as
otherwise eligible. The CCM shall can consult with the
Community Corrections Regional Administrator (CCRA), or
designee, prior to placing on home confinement any inmate for
whom any of the following factors apply:

  a. Public Safety Factors as defined in the Security
Designation and Custody Classification Manual; or
  b. Central Inmate Monitoring case (except "pure" separation
cases); or
       Case 4:18-cv-00338-RM Document 14-6 Filed 11/26/18 Page 7 of 16
                                                             P.S. 7320.01
                                                        September 6, 1995
                                                                   Page 4
  c. Sensitive, or high profile case or one who might generate
undue public concern; or

  d.   History of escape or prior CCC failure; or
  e. Unlikely to be employed. Historically, inmates who were
not going to be employed were often excluded from community
corrections placements. Examples are inmates who are elderly,
retired, disabled, chronically ill, unable to work at paid
employment, occupied in caring for their own young children or
ill or disabled family members.

When such inmates are otherwise eligible, institutions are
encouraged to refer them for direct placement on home confinement
with special reporting requirements arranged by the CCM. Of
primary concern is ensuring that the Bureau does not incur
community medical costs.

7. REFERRAL TO COMMUNITY CORRECTIONS. Institution staff shall
refer inmates for pre-release placement to the appropriate CCM,
who, after reviewing the referral material, shall refer the case
to the most appropriate program -- CCC, Comprehensive Sanctions
Center (CSC), home confinement program, or other community
program.

An inmate may not apply for a particular community program. Once
approved for a program, the inmate must agree to all required
conditions of that program.

  a. Referral Packet. Referral packets shall include the
Agreement, Home Confinement and Community Control (Attachment A),
along with all materials required in the Program Statement on
Community Corrections Center (CCC) Utilization and Transfer
Procedure. An inmate who refuses to sign Attachment A may not be
considered for participation in Community Corrections programs.
  The referral should indicate the level of services anticipated,
including:

     (1)    the appropriateness of placement in a home confinement
program;

     (2) the inmate's residence and job or good job prospects to
expedite placement on home confinement;

     (3) the inmate's need for placement in the more restrictive
component of the CCC; and

     (4) the inmate's need for placement in a specialized
program such as substance abuse treatment.
     Case 4:18-cv-00338-RM Document 14-6 Filed 11/26/18 Page 8 of 16
                                                           P.S. 7320.01
                                                      September 6, 1995
                                                                 Page 5
  b. CCM Review. Upon receiving each referral packet, the CCM
is to review the referral in light of the programming options
available in the inmate's release destination area.

  Occasionally, a referral may indicate no obvious risk to the
community and no need for CCC services (for example, a supportive
family, a stable residence, confirmed employment (if employable),
and a positive institutional adjustment). In such cases, the CCM
may bypass a CCC and place the inmate directly on home
confinement.

  Conversely, higher risk inmates requiring extensive transition
assistance may not be placed on home confinement at all, or
placed only briefly following CCC placement.

  c. Inmate Declination. An inmate who declines to participate
in a recommended home confinement program may be transferred to a
more secure facility.

8. PLACEMENT ON HOME CONFINEMENT. Only the CCM may approve home
confinement. The CCM shall notify the U. S. Probation Officer
(USPO) prior to final approval of placement on home confinement
and document that notification is in the file. General
considerations are:

  a. Program Selection. In some jurisdictions, home confinement
programs may be available through a U. S. Probation office, a
contract CCC or under an Intergovernmental Agreement. The CCM
shall select the program most likely to meet the inmate's needs,
giving consideration to such factors as cost effectiveness,
geography, and other management variables.

  Home Confinement Program requirements, including accountability
and other supervision needs, are specified in Attachment B. The
CCM must approve any modification to these requirements in
advance.
  b. Release Plan Verification. To approve a home confinement
placement, the CCM must have written verification of the release
plan from either the USPO or the CCC, including:

     (1) The planned residence, including assurance that it has
telephone service without prohibited services listed in
Attachment A;

     (2) Adults sharing the residence with the inmate are aware
of, and not opposed to, the inmate's plan to participate in the
program; and,

     (3) Employment (for employable inmates).         Release
employment is desirable but not required.
     Case 4:18-cv-00338-RM Document 14-6 Filed 11/26/18 Page 9 of 16
                                                           P.S. 7320.01
                                                      September 6, 1995
                                                                 Page 6
  c. Inmate Requirements for Placement. To be placed on home
confinement, the inmate must sign the "Conditions of Home
Confinement" BP-460(73) prior to placement. The CCM may permit
"call waiting" on the telephone of inmates whose placement on
home confinement is not electronically monitored.

     (1) Medical and Dental Expenses. Inmates on home
confinement programs are responsible for their own medical and
dental care expenses. If they are unable, or if they refuse, to
be responsible for such costs, they may be returned to a federal
institution for evaluation and possible treatment. In an
emergency, the provider may obtain the necessary medical
treatment required to preserve the inmate's health but must
notify the CCM of such treatment within 24 hours.

     (2) Subsistence Contributions.       Home confinement residents
are not required to pay subsistence.

  d. Transfer Orders. When an inmate is being transferred from
a CCC to a home confinement program operated by an agency other
than that CCC, the CCM shall prepare the Transfer Order to
document the official transfer to home confinement. Otherwise, a
Transfer Order is not required.

  e. Inmate Needs. Inmates identified as needing other
community-based program activities such as mental health or drug
treatment, shall normally be able to continue these programs when
placed on home confinement. The CCM shall coordinate the
continuation with the provider.

9. PROGRAM VIOLATIONS. The CCM shall ensure that each provider
of home confinement services develops a system for handling
violations of program rules which meets the "due process"
criteria of Wolff v. McDonnell and includes provisions for
     Case 4:18-cv-00338-RM Document 14-6 Filed 11/26/18 Page 10 of 16
                                                            P.S. 7320.01
                                                       September 6, 1995
                                                                  Page 7
dealing with minor infractions of program rules and with major
violations that could result in the inmate's termination from the
program. The provider must report every violation to the CCM
within 24 hours.

10. MODIFICATION OF PROGRAM REQUIREMENTS. Attachment B
specifies the required frequency and nature of contacts required
between the provider and the inmate.

After consultation with the provider and the USPO, the CCM, using
sound correctional judgement, may permit modification to these
requirements, based on the unique characteristics of each case.
The CCM is encouraged to discuss potential modifications with the
Management Center Administrator (MCA) and/or the CCRA.

Among the circumstances under which the CCM may typically
consider modification are those where:

     # distance or travel time make it impractical for staff and
     the inmate to travel; and/or

     # the inmate has successfully demonstrated the ability and
     willingness to conform to all program requirements for a
     reasonable period (ordinarily two weeks minimum).

In any case, however, unless continuously signalling electronic
monitors are used, the home confinement monitor must initiate
telephone contact with the inmate no less than once each day at
random times of the day.

11. PLACEMENT ON HOME CONFINEMENT FOLLOWING CCC PLACEMENT. CCCs
provide transition services for inmates being released from
institutions. When an inmate has employment and a place to live
and has demonstrated that he/she no longer requires the level of
accountability and services the CCC provides, the inmate may be
placed on home confinement. For various reasons, some inmates
may never progress to a level of responsibility which would
warrant placement on home confinement.

12. PROCEDURES FOR DIRECT INMATE PLACEMENT ON HOME CONFINEMENT.
If there is a electronically monitored program available, an
inmate who does not require CCC transitional services may be
placed directly on home confinement from an institution.

  a. Eligibility. Generally, an inmate may be considered
eligible for direct placement on home confinement if he or she:

     #   has   no public safety factors,
     #   had   excellent institutional adjustment,
     #   has   a stable residence with a supportive family,
     #   has   confirmed employment (if employable), and
     #   has   little or no need for the services of a CCC.
     Case 4:18-cv-00338-RM Document 14-6 Filed 11/26/18 Page 11 of 16
                                                            P.S. 7320.01
                                                       September 6, 1995
                                                                  Page 8
  b. Placement. If the inmate's plan is satisfactory, the home
confinement provider and the CCM shall establish the inmate's
placement date. The provider shall provide a written
notification of the acceptance and the reporting date to the CCM,
with a copy to the referring institution. The reporting date
should be a weekday, and the inmate shall be required to report
to the provider within 24 hours of reaching the release
jurisdiction. The CCM shall notify the referring institution via
SENTRY and provide instruction on when and where the inmate
should report.

Institution staff shall prepare a Transfer Order to document the
official transfer to home confinement. Institution staff shall
also prepare the Authorized Unescorted Commitment and Transfer
Card, BP-385, including the inmate's picture and fingerprints,
and forward it to the CCM at least two weeks prior to the
placement. The CCM shall forward it to the appropriate USPO.

If an inmate is eligible for direct placement on home
confinement, but an electronically monitored home confinement
program is not available, the CCM and the provider shall arrange
for an initial short placement (approximately two weeks) in a CCC
to allow the provider to become acquainted with the inmate,
orient him or her to the expectations of the program, and assure
that the job and living arrangements are appropriate. After
successfully completing that process, the inmate may be placed on
home confinement with the CCM's approval.

When problems arise during the orientation period which indicate
direct placement on home confinement is inappropriate or should
be delayed, the CCM shall delay such placement until the problems
have been resolved.

13. SENTRY RECORDS. A waiting list has been established in
SENTRY to allow CCMs to ensure that all inmates are considered
for placement when eligible and reviewed regularly until placed.
A PP34 transaction will establish WLS category to indicate HC
ELIG, and a TARGET FOR HOME CONFINEMENT will then be reflected on
the PP42 and the PP44.

The CCM office uses a PP63 transaction to ensure all inmates in
Bureau custody are tracked in SENTRY while on home confinement
programs and have an ARS assignment reflecting that placement.
Inmates assigned to Bureau provider programs shall have that
provider's home confinement program location code with an LOCG EQ
TH**. Inmates assigned to U. S. Probation Service (USPS)
programs shall be shown with LOCG EQ TH*U and a location
indicating the judicial district. (As examples, the Southern
District of Florida would be FFLS, and the District of Colorado
would be FCO.)
     Case 4:18-cv-00338-RM Document 14-6 Filed 11/26/18 Page 12 of 16
                                                            P.S. 7320.01
                                                       September 6, 1995
                                                                  Page 9
14. FORMS. Institution and Community Corrections staff are to
duplicate forms locally.

15. DISTRIBUTION. In addition to normal distribution for
Program Statements, copies of this Program Statement shall be
available to inmates in inmate law libraries.

CCMs shall provide copies of this Program Statement to Chief
USPOs and CCC contractors in their service areas.



                                                   \s\
                                             Kathleen M. Hawk
                                             Director
       Case 4:18-cv-00338-RM Document 14-6 Filed 11/26/18 Page 13 of 16
BP-S548.073                                                  P.S. 7320.01
SEP 1995                                                September 6, 1995
                                                     Attachment A, Page 1
                                 AGREEMENT
                HOME CONFINEMENT AND COMMUNITY CONTROL


I,                                     ,                            ,
  Name                                     Register Number

hereby agree to abide by the following Conditions related to my
legal participation on home confinement.

I understand that my participation on home confinement will be an
alternative to placement in a Community Corrections Center for no
more than the last six (6) months or 10% of my sentence,
whichever is less. I am aware that I will legally remain in the
custody of the Bureau of Prisons and/or the U.S. Attorney General
and that failure to remain at the required locations may result
in disciplinary action and/or prosecution for escape.

I agree to report to my assigned probation officer or the
contractor's facility immediately upon reaching my release
destination.

I understand that if I decline to participate in the recommended
home confinement program I may face administrative reassignment
out of the community corrections program.

I agree that during the home confinement period, I will remain at
my place of residence, except for employment, unless I am given
permission to do otherwise. I also understand that I will be
required to pay the costs of the program based on my ability to
pay.

I also agree to maintain a telephone at my place of residence
without "call forwarding", a modem, "Caller ID" or portable
cordless telephones for this period.
I also agree that, if my confinement is to be electronically
monitored, I will wear any electronic monitoring device
required, follow procedures specified and will not have "call
forwarding" on my telephone.


                                       ,
Name                                       Date


Staff Witness (Printed Name, Signature, Facility)
Original to Central File. Copy to CCM.
     Case 4:18-cv-00338-RM Document 14-6 Filed 11/26/18 Page 14 of 16
                                                           P.S. 7320.01
                                                      September 6, 1995
                                                   Attachment B, Page 1
                             REQUIREMENT
                   FOR HOME CONFINEMENT PROGRAMS


I.   The following procedures apply to all inmates who are
     approved for placement on home confinement.

     1.   The provider is not required to provide meals, medical
          treatment, clothing or incidentals, laundry services or
          other subsistence items to inmates on home confinement.
     2.   The provider shall maintain documentation of all staff
          contacts with inmates on home confinement.

     3.   The provider shall notify the CCM immediately of any
          misconduct or failure of an inmate on home confinement
          to comply with Home Confinement Conditions.

     4.   The provider is not required to reserve a bed at the
          center for an inmate on home confinement.

     5.   The provider shall collect 25% of each employed
          resident's weekly gross income, rounded down to a whole
          dollar amount. Residents who are not employed, but who
          have other means of financial support shall contribute
          an amount determined appropriate by the provider and
          approved by the CCM. These fees shall be used to defray
          program costs. Individual subsistence collections
          shall not exceed the weekly cumulative contract per
          diem rate (i.e., the daily rate x 7). All funds
          collected from those in BOP programs shall be deducted
          from the monthly billings submitted to the BOP. In
          some cases, inmate subsistence contributions would
          cover the entire cost of home confinement. If the
          monitoring is provided by the USPO, subsistence
          collection shall not exceed the cost of the electronic
          monitoring equipment. The respective USPO shall
          instruct those in USPS-operated home confinement
          programs in the appropriate payment procedures.

     6.   An inmate serving a BOP sentence who fails to remain at
          the specified location may be considered an escapee.
          All escapes shall be immediately reported to the CCM.

     7.   Inmates on home confinement shall maintain a 9:00 P.M.
          to 6:00 A.M. curfew each day, unless an exception is
          recommended by the provider and approved by the CCM.

     8.   Drug and alcohol testing and counseling requirements
          shall apply to inmates on home confinement.
      Case 4:18-cv-00338-RM Document 14-6 Filed 11/26/18 Page 15 of 16
                                                            P.S. 7320.01
                                                       September 6, 1995
                                                    Attachment B, Page 2
II.   The following conditions shall apply to those programs that
      do not use electronic equipment to monitor compliance with
      the conditions of home confinement.
      1.   The provider's staff shall telephonically contact the
           inmate at random hours each day at home, at work, or
           both.

      2.   Staff shall visit inmates on home confinement at their
           homes and at their places of employment at least once
           each week.

      3.   Inmates on home confinement shall return to the
           facility at least twice each week for routine progress
           reviews, counseling, urine testing and other required
           program participation.

III. The conditions in Section II (above) also apply to those
     programs that do use programmed contact devices, and to
     those programs that use continuously signalling or hybrid
     devices that are not monitored 24 hours per day, 7 days per
     week.
      Electronic equipment is a substitute only for the random
      telephone calls.

IV.   The following conditions shall apply to those home
      confinement programs that: 1) voluntarily choose to come
      under these conditions, 2) use continuously signalling or
      hybrid devices (see definitions) and 3) monitor the output
      of the central computer and respond to violations 24 hours
      per day, 7 days per week.

      1.   The provider shall have an operations or procedures
           manual specifying the manner in which the program will
           operate. This manual shall be reviewed by the CCM,
           conform to the minimum standards specified below and
           serve as the basis for monitoring the operations of the
           home confinement program.

      2.   The provider's operations/procedures manual shall
           include their plan of action when a violation is noted.

      3.   Provider staff shall have at least one in-person
           contact with the offender per week.

           a.    At least one contact each month shall take place
                 at the offender's residence, and one at the place
                 of employment.

           b.    All contacts shall be documented.
      Case 4:18-cv-00338-RM Document 14-6 Filed 11/26/18 Page 16 of 16
                                                            P.S. 7320.01
                                                       September 6, 1995
                                                    Attachment B, Page 3
II.   The following conditions shall apply to those programs that
      do not use electronic equipment to monitor compliance with
                of continued employment and hours worked,
                verification of residence and of participation in
                any other required programs or treatment
                activities.
      5.   The provider shall review the inmate's monthly
           telephone bill to ensure that it has been paid and that
           the service does not include call forwarding or other
           unauthorized services.
      6.   The inmate is expected to remain at his/her residence
           at all times except when he is at work, when traveling
           to and from work or when engaging in other approved
           activities. The provider's plan may include some
           opportunity for the offender to earn a reduction in the
           hours during which activity is restricted.
